Citation Nr: 0708883	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  04-21 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1956 and from February 1957 to October 1973.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (RO) which denied service connection for 
COPD claimed as respiratory problems.    

The veteran testified at an August 2005 Travel Board hearing; 
the hearing transcript has been associated with the claims 
file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA, upon receipt of a complete or substantially complete 
application for benefits, notify the claimant and his or her 
representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must (1) inform the claimant of any information and 
evidence not of record necessary to substantiate the claim; 
(2) inform the claimant of any evidence VA will seek to 
provide; (3) inform the claimant of any evidence the claimant 
is expected to provide; and (4) ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice requirements also apply to all the degree of 
disability and the effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA requires that VA make reasonable efforts to obtain 
relevant records that the claimant has adequately identified 
and authorized the VA to obtain.  38 U.S.C.A. § 5103A (West 
2002).  In a case of records held by a Federal department or 
agency, VA shall continue their efforts to obtain these 
records unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile.  Id.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2006).  A 
medical examination or medical opinion may be deemed 
necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service.  
See Id.  

The Board has reviewed the evidence on file and finds that 
further development is necessary prior to appellate review of 
the veteran's claims.

In the present case, the RO did not provide the veteran with 
VCAA notice, which specifically addressed the veteran's 
claimed respiratory problems.  The September 2001 VCAA letter 
that addressed many of the other claimed disabilities for 
which the veteran was seeking service connection at the time 
did not however, include the veteran's respiratory claim.  
The RO should address all VCAA notice deficiencies on remand.  

A July 1973 report of medical history and November 1973 
separation examination completed at the time of the veteran's 
retirement noted that he had ear, nose, and throat trouble 
relating to chronic sinusitis, which he controlled with 
Ornade.  Service medical records reflect some sinus problems 
in service as well as problems relating to chronic, recurrent 
tonsillitis.  

During his August 2005 hearing, the veteran reported that he 
was treated for respiratory problems in service and 
thereafter with Ornade.  VA treatment records from 1978 to 
1992 show that the veteran was received treatment for chronic 
sinus problems, and that he was prescribed Ornade.  

VA treatment records and examinations reflect currently 
diagnosed respiratory disorders, to include chronic 
bronchitis, COPD, and bronchial asthma, chronic sinusitis, 
and allergic rhinitis.  The September 2001 VA examiner did 
not provide a nexus opinion relating to the veteran's 
respiratory disorders.  As such, the Board finds that a VA 
examination is necessary to determine if the veteran has a 
current respiratory disorder that was incurred in or 
aggravated in service.  

Accordingly, the case is REMANDED for the following action:

1. The RO should send the veteran 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
informs him of the specific type of 
evidence needed to substantiate a claim 
for service connection for a respiratory 
condition, to include COPD.  The 
corrective notice should also include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date for the 
claim on appeal, as outlined by the CAVC 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be afforded a VA 
examination within the appropriate 
specialty to identify all current 
respiratory disorders, and to determine 
if any such identified disorders are 
related to service.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner should review the entire claims 
file, to include service medical records 
and VA treatment records.  The examiner 
should identify all currently diagnosed 
respiratory disorders, and should state 
whether it is at least as likely as not 
that a currently diagnosed disorder was 
incurred or aggravated in service.  The 
examiner should provide a complete 
rationale for his or her opinion with 
references to the evidence of record.

3.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the CAVC for 
additional development or other appropriate action shall be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).



 
